Case: 19-30749      Document: 00515424821         Page: 1    Date Filed: 05/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-30749                                 FILED
                                 Conference Calendar                         May 21, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SOLOMON LEWIS DEVOIL, also known as Solomon Louis Devall,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:15-CR-108-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Solomon Lewis
Devoil has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).       Devoil has not filed a response.          We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30749    Document: 00515424821     Page: 2   Date Filed: 05/21/2020


                                 No. 19-30749

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      Our review reveals a clerical error in the written judgment.          The
judgment erroneously states that Devoil admitted his guilt to the listed
violations of supervised release although the district court found the violations
had occurred after Devoil denied guilt.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for the limited
purpose of correcting the clerical error in the judgment. See FED. R. CRIM. P.
36; United States v. Johnson, 588 F.2d 961, 964 (5th Cir. 1979).




                                       2